         Case 3:17-cv-00740-JEJ-EBC Document 32 Filed 06/02/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNELL RIDDICK,                             :
             Petitioner,                     :       3:17-cv-0740
                                             :
                 v.                          :
                                             :       Hon. John E. Jones III
SUPERINTENDENT CYNTHIA                       :
LINK, et al.,                                :
              Respondents.                   :

                                        ORDER1

                                     June 2, 2020

         NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254, and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED as follows:

         1.      The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is
                 DENIED.

         2.      Petitioner’s motion (Doc. 30) to amend is DENIED.

         3.      There is no basis for the issuance of a certificate of appealability. See
                  R. GOVERNING § 2254 CASES R. 11(a) (stating that “[t]he district
                 court must issue or deny a certificate of appealability when it enters a
                 final order adverse to the applicant”).

         4.      The Clerk of Court is directed to CLOSE this case.

                                      s/ John E. Jones III
                                      John E. Jones III, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania

1
    This matter has been reassigned due to the death of the Honorable James M. Munley.
